 

Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

Dated as of November 20, 2018

 

This Securities Purchase Agreement (this “Agreement”), dated as of the date
first set forth above (the “Effective Date”), is entered into by and among (i)
LevelBlox, Inc., (formally AlphaPoint Technology, Inc.), a Delaware corporation
(the “Company”); and (ii) Simon Librati (“Buyer”). The Company and the Buyer may
collectively be referred to as the “Parties” and each individually as a “Party.”

 

WITNESSETH:

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(a)(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the
U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of
1933, as amended (the “Securities Act”);

 

WHEREAS, the Company desires to issue and sell to each of the Buyer, upon the
terms and conditions set forth in this Agreement, and Buyer desires to buy from
the Company, (i) 2,475,000 shares (the “Shares”) of common stock, par value
$0.01 per share of the Company (the “Common Stock”); and (ii) a warrant to
purchase 2,250,000 shares of Common Stock at a price of $0.07 per share of
Common Stock, which warrant shall have a five year term and which shall be
substantially in the form as attached hereto as Exhibit A (the “Warrant” and,
together with the Shares, the “Securities”); and

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Buyer hereby agree as follows:

 

1.PURCHASE AND SALE OF SHARES AND WARRANT.

 

(a)Purchase. Subject to the satisfaction (or waiver) of the terms and conditions
of this Agreement, Buyer agrees to purchase at the Closing (as defined below),
and the Company agrees to sell and issue to Buyer at Closing, the Shares and
Warrant as set forth above, for a purchase price payable by Buyer of $100,000.00
(the “Purchase Price”).

 

(b)Closing Date. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place on the first Business Day (as defined below)
following the satisfaction or waiver of the conditions as set forth in Section 5
and Section 6, or such other date as mutually agreed to by the Company and the
Buyer (the date of any such Closing is hereinafter referred to as a “Closing
Date”). The Closing shall occur at the law offices of Legal & Compliance, LLC,
330 Clematis Street, Suite 217, West Palm Beach, FL 33401 or such other place as
is mutually agreed to by the Company and the Buyer. A “Business Day” is any day
other than a Saturday, Sunday or a Bank holiday.

 

(c)Escrow and Deliverables; Termination.

 

(i)Upon execution of this Agreement, the Buyer shall deliver the Purchase Price
by wire transfer of immediately available funds to AlphaPoint Technology, Inc.,
(LevelBlox, Inc.).

 

(ii)Provided that the conditions as set forth in Section 5 and Section 6 are
satisfied prior to November 24, 2018 (the “Termination Date”), and at the time
of such satisfaction, (i) the Company shall deliver the Securities to the Buyer.

 

- 1 -

--------------------------------------------------------------------------------



 

(iii)In the event that conditions as set forth in Section 5 and Section 6 are
not satisfied prior to the Termination Date (as defined below), either the
Company or the Buyer may terminate this Agreement, at which time this Agreement
shall be of no further force or effect, other than for the provisions herein
which are specifically intended to survive such termination and provided further
that no such termination shall relieve a party of a breach of this Agreement
prior to such termination.

 

(d)Additional Agreements. Company agrees that it shall take no action to cause
the Securities to become canceled, voided or revoked, or the issuance thereof to
be voided or terminated.  Company agrees to timely take all action(s) necessary
to clear the Securities (including the shares of Common Stock issuable pursuant
to the Warrant) of restriction upon presentation of any Rule 144 application by
the Buyer or its broker, including, without limitation, (i) authorizing the
Company’s transfer agent to remove the restrictive legend, (ii) expediting the
acquisition of a legal opinion from Company’s authorized counsel at Company’s
expense,  (iii) delivering any additional documentation that may be required by
the Buyer, its broker or the transfer agent in connection with the legend
removal request, including Rule 144 company representation letters, resolutions
of the Board of Directors evidencing proper issuance of the Securities
(including the shares of Common Stock issuable pursuant to the Warrant), etc.,
and (iv) cooperating and communicating with Buyer, its broker and the transfer
agent in order to clear the (including the shares of Common Stock issuable
pursuant to Warrant) of restriction.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to the
Company that:

 

(a)Investment Purpose. As of the date hereof, Buyer is purchasing the Securities
for his own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the Securities Act provided, however, that by making the
representations herein, Buyer does not agree to hold any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.

 

(b)Accredited Investor Status. Buyer meets the requirements of at least one of
the suitability standards for an “Accredited Investor” as that term is defined
in Rule 501(a)(3) of Regulation D.

 

(c)Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

(d)Solicitation. Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Securities through or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, in connection with the offering and sale of the Securities and is not
subscribing for the Securities and did not become aware of the offering of the
Securities through or as a result of any seminar or meeting to which the Buyer
was invited by, or any solicitation of a subscription by, a person not
previously known to the Buyer in connection with investments in securities
generally.

 

(e)Brokerage Fees. Buyer has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Agreement or the transaction contemplated hereby.

 

(f)Buyer’s Advisors. Buyer and his attorneys, accountants, purchaser
representatives and/or tax advisors, if any (collectively, the “Advisors”), as
the case may be, has such knowledge and experience in financial, tax, and
business matters, and, in particular, investments in securities, so as to enable
him to utilize the information made available to him in connection with the
Securities to evaluate the merits and risks of an investment in the Securities
and the Company and to make an informed investment decision with respect
thereto.

 

- 2 -

--------------------------------------------------------------------------------



 

(g)Buyer Liquidity. Buyer has adequate means of providing for Buyer’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Securities for an indefinite period of time, and after
purchasing the Securities Buyer will be able to provide for any foreseeable
current needs and possible personal contingencies. Buyer must bear and
acknowledges the substantial economic risks of the investment in the Securities
including the risk of illiquidity and the risk of a complete loss of this
investment.

 

(h)High Risk Investment. Buyer is aware that an investment in the Securities and
the shares of Common Stock that may be issued pursuant to the Warrant involves a
number of very significant risks and has carefully researched and reviewed and
understands the risks of, and other considerations relating to the purchase of
the Securities and the shares of Common Stock that may be issued pursuant to the
Warrant.

 

(i)Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to him in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire such
securities.

 

(j)Information. Buyer and his Advisors, if any, have been, and for so long as
the Securities remain outstanding will continue to be, furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by Buyer or its Advisors. Buyer and his advisors, if any, have been,
and for so long as the Securities remain outstanding will continue to be,
afforded the opportunity to ask questions of the Company regarding its business
and affairs. Notwithstanding the foregoing, the Company has not disclosed to
Buyer any material nonpublic information regarding the Company or otherwise and
will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to Buyer. Neither such
inquiries nor any other due diligence investigation conducted by Buyer or any of
its Advisors or representatives shall modify, amend or Buyer’s right to rely on
the Company’s representations and warranties contained in Section 3 below.

 

(k)No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
will pass on, or has made or will make, any recommendation or endorsement of the
Securities, or the fairness or suitability of the investment in the Securities,
nor have such authorities passed upon or endorsed the merits of the offering of
the Securities.

 

(l)Transfer or Resale. Buyer understands that: (i) the Securities has not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, or (B) Buyer shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration requirements;
(ii) any sale of such securities made in reliance on Rule 144 under the
Securities Act (or a successor rule thereto) (“Rule 144”) may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii), neither the Company nor any other
person is under any obligation to register such securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder. There can be no assurance that there will be any
market or resale for the Securities or the shares of Common Stock that may be
issued pursuant to the Warrant, nor can there be any assurance that the
Securities will be freely transferable at any time in the foreseeable future.

 

(m)Legends. Buyer understands that the certificates or other instruments
representing the Securities and shall bear a restrictive legend in substantially
the following form (and a stop transfer order may be placed against transfer of
such stock certificates):

 

- 3 -

--------------------------------------------------------------------------------



 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

(n)Authorization, Enforcement. Buyer has the requisite power and authority to
enter into and perform this Agreement and the transaction contemplated herein
and to purchase the Securities being sold to him hereunder. The execution,
delivery and performance of this Agreement by Buyer and the consummation by him
of the transactions contemplated hereby and thereby have been duly authorized by
necessary action on the part of Buyer, and no further consent or authorization
of any person or entity is required. The execution and delivery of this
Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which Buyer is a party or by
which he is bound. This Agreement has been duly authorized, executed and
delivered by Buyer and upon execution of this Agreement by the Company,
constitute, or shall constitute when executed and delivered, a valid and binding
obligation of Buyer enforceable against Buyer in accordance with the terms
hereof and thereof, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(o)No Buyer Disqualification Events. Buyer is not a director, executive officer,
other officer of the Company, a beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor a promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale of the Securities
and is not subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3).

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to Buyer that:

 

(a)Organization and Qualification. The Company and each of its subsidiaries, if
any, is a corporation or other business entity duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company and each of its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below.

 

(b)Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform, as the case may be, under this Agreement, and all other agreements and
documents that are exhibits hereto and thereto or are contemplated hereby or
thereby or necessary or desirable to effect the transactions contemplated hereby
and thereby to which it is a party and to issue the Securities in accordance
with the terms hereof and thereof, (ii) the execution and delivery of this
Agreement, by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Securities, have been duly authorized by the Board of Directors of the
Company, and no further consent or authorization is required by the Company, the
Board of Directors of the Company or the

 

- 4 -

--------------------------------------------------------------------------------



 

    shareholders of the Company, (iii) this Agreement, will be duly executed and
delivered by the Company, (iv) this Agreement, when executed will constitute the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

(c)Capitalization. The authorized capital of the Company consists of 500,000,000
shares of Common Stock, of which 96,543,259 shares were issued and outstanding
as of September 14, 2018 and there are no shares of preferred stock authorized,
issued or outstanding.

 

(d)Common Stock and Shares. All of the shares of Common Stock have been, and the
Shares when issued shall be, duly authorized, validly issued, fully paid and
nonassessable. Except as provided for in the Certificate of Incorporation of the
Company (the “Certificate”), none of the Shares or any shares of Common Stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company. As of the date of this
Agreement, except as previously disclosed to Buyer, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
Securities of the Company, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, (ii) there are no outstanding debt securities of the Company, and (iii)
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of their securities under the Securities Act. There are
no securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities. The Securities when issued,
will be free and clear of all pledges, liens, encumbrances and other
restrictions (other than those arising under applicable securities laws as a
result of the issuance of the Securities). Except as previously disclosed to
Buyer, no co-sale right, right of first refusal or other similar right exists
with respect to the Securities or the issuance and sale thereof. The issue and
sale of the Securities will not result in a right of any holder of Company
securities to adjust the exercise, exchange or reset price under such
securities. The Company has made available to the Buyer true and correct copies
of the Certificate and the bylaws of the Company, as amended (the “Bylaws”), and
as in effect on the date hereof, and the terms of all securities exercisable for
Company Securities and the material rights of the holders thereof in respect
thereto other than stock options issued to employees and consultants.

 

(e)Issuance of Warrant Shares. The shares of Common Stock to be issued upon the
exercise of, or payment under, the Warrant are duly authorized and reserved for
issuance and, upon exercise of, or payment under, the Warrant in accordance with
its terms, will be validly issued, fully paid and non-assessable, and free from
all taxes, liens, claims and encumbrances with respect to the issue thereof and
shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.

 

(f)No Conflicts. The execution, delivery and performance of this Agreement by
the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby, will not (i) result in a violation of the
Certificate or the Bylaws or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any subsidiary is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree (including U.S. federal and state securities laws and regulations)
applicable to the Company or any subsidiary or by which any property or asset of
the Company or any subsidiary is bound or affected except for those which could
not reasonably be expected to have a material adverse effect on the assets,
business, condition (financial or otherwise), results of operations or future
prospects of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”). Except those which could not reasonably be expected to have a
Material Adverse Effect, neither the Company nor any subsidiary is in violation
of any term of or in default under its constitutive documents. Except those
which could not reasonably be expected to have a Material Adverse Effect,
neither the Company nor any subsidiary is in violation of any term of or in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any

 

- 5 -

--------------------------------------------------------------------------------



 

    statute, rule or regulation applicable to the Company or any subsidiary. The
business of the Company and its subsidiaries is not being conducted, and shall
not be conducted in violation of any material law, ordinance, or regulation of
any governmental entity. Except as specifically contemplated by this Agreement
and as required under the Securities Act and any applicable state securities
laws, neither the Company nor any of its subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement in accordance with
the terms hereof or thereof. Neither the execution and delivery by the Company
of this Agreement, nor the consummation by the Company of the transactions
contemplated hereby or thereby, will require any notice, consent or waiver under
any contract or instrument to which the Company is a party or by which the
Company is bound or to which any of their assets is subject, except for any
notice, consent or waiver the absence of which would not have a Material Adverse
Effect and would not adversely affect the consummation of the transactions
contemplated hereby or thereby. All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding two sentences have been obtained or effected on or prior to the date
hereof. The Company is unaware of any facts or circumstance, which might give
rise to any of the foregoing.

 

(g)Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company or
any subsidiary, wherein an unfavorable decision, ruling or finding would (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement, or (ii) have a
Material Adverse Effect.

 

(h)Acknowledgment Regarding Buyer’s Purchase of the Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm’s
length purchaser with respect to this Agreement, and the transactions
contemplated hereby and thereby. The Company further acknowledges that Buyer is
not acting as a legal advisor or financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and thereby and any advice given by Buyer or any of their
respective representatives or agents in connection with this Agreement, and the
transactions contemplated hereby and thereby is merely incidental to Buyer’s
purchase of the Securities and the shares of Common Stock that may be issued
pursuant to the Warrant. The Company further represents to the Buyer that the
Company’s decision to enter into this Agreement, has been based solely on the
independent evaluation by the Company and its representatives.

 

(i)No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

 

(j)No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

(k)Employee Relations. Neither Company nor any subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any subsidiary is party to any collective
bargaining agreement. None of the Company’s or its subsidiaries’ employees is a
member of a union, and the Company believes that its and its subsidiaries’
relationship with their respective employees is good.

 

(l)Intellectual Property Rights. The Company owns or possesses all patents,
trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others except for such conflicts that
would not result in a Material Adverse Effect. Neither Company nor any
subsidiary has received any notice of infringement of, or conflict with, the
asserted rights of others with respect to any intellectual property that it
utilizes.

 

- 6 -

--------------------------------------------------------------------------------



 

(m)Environmental Laws.

 

(i)The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request, relating to any Environmental Law involving the
Company or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

 

(ii)To the knowledge of the Company there is no material environmental liability
with respect to any solid or hazardous waste transporter or treatment, storage
or disposal facility that has been used by the Company or any subsidiary.

 

(iii)The Company and its subsidiaries (i) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (ii) are in compliance with all terms and
conditions of any such permit, license or approval.

 

(n)Title. The Company has good and marketable title to all of its personal
property and assets free and clear of any material restriction, mortgage, deed
of trust, pledge, lien, security interest or other charge, claim or encumbrance
which would have a Material Adverse Effect. With respect to properties and
assets it leases, each of the Company and its subsidiaries is in material
compliance with such leases and holds a valid leasehold interest free of any
liens, claims or encumbrances which would have a Material Adverse Effect.

 

(o)No Material Adverse Breaches, etc. The Company is not subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation which in the judgment of the Company’s officers has or is expected in
the future to have a Material Adverse Effect. Neither Company nor any subsidiary
is in breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.

 

(p)Tax Status. The Company and each subsidiary has made and filed all federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject and (unless and only to the extent that
the Company or such subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith, and has set aside on its books provision
reasonably adequate for the payment of all

 

- 7 -

--------------------------------------------------------------------------------



 

    taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due from the Company or any subsidiary by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(q)Rights of First Refusal. Except as set forth in the Certificate, the Company
is not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties.

 

(r)Reliance. The Company acknowledges that the Buyer is relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Securities. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Buyer would
not enter into this Agreement.

 

(s)Brokers’ Fees. The Company does not have any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of the
Brokers’ Fee to the Brokers, as described above.

 

(t)No Disqualification Events. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

4.COVENANTS.

 

(a)Best Efforts. Each Party shall use its best efforts timely to satisfy each of
the conditions to be satisfied by it as provided in Section 5 and Section 6.

 

(b)Use of Proceeds. The Company shall use the proceeds for general working
capital purposes.

 

(c)Corporate Existence. The Company will, so long as Buyer beneficially owns any
of the Securities, maintain its corporate existence and shall not sell all or
substantially all of the Company’s assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company’s assets, where
the surviving or successor entity in such transaction (i) assumes the Company’s
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose common stock
is listed for trading on the OTC Markets, Nasdaq, Nasdaq SmallCap, NYSE or AMEX.

 

(d)Share Issuances; Bylaws. The Company will not, so long as Buyer beneficially
owns any of the Securities, without the prior written consent of the Buyer to be
given or withheld in Buyer’s discretion, issue any shares of Common Stock at a
price below $0.01 per share, subject to equitable adjustment in the event of any
forward or reverse splits of the Common Stock. Within 7 days of the Effective
Date, the Company shall amend its Bylaws to add a provision thereto in the form
of the immediately preceding sentence.

 

(e)Breach of Covenants. If the Company breaches any of the covenants set forth
in this Section 4, in addition to any other remedies available to Buyer pursuant
to this Agreement, it will be considered an Event of Default under the
Securities.

 

5.CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation of the Company
hereunder to issue and sell the Securities to the Buyer at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:

 

- 8 -

--------------------------------------------------------------------------------



 

(a)Buyer shall have executed this Agreement and delivered it to the Company;

 

(b)Buyer shall have delivered to the Escrow Agent the Purchase Price for the
Securities in the amount as set forth in Section 1(a), as required hereunder;

 

(c)The representations and warranties of the Buyer contained in this Agreement
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is already qualified as to
materiality, in which case, such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be required to be true and correct as
of such date), and the Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Buyer at or prior
to the Closing Date; and

 

6.CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The obligation of the Buyer
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions:

 

(a)The Company shall have executed this Agreement and delivered it to the Buyer;

 

(b)The Company shall have delivered the Securities to the Buyer as set forth
herein, as required hereunder;

 

(c)The representations and warranties of the Company contained in this
Agreement, shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality, in which case, such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be required to be true and correct as
of such date), and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement, to be performed, satisfied or complied with by the Company at or
prior to the Closing Date; and

 

(d)the Sale Requirement shall have been met and satisfied by the Termination
Date.

 

7.MISCELLANEOUS.

 

(a)Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Securities shall be delivered, accepted
and governed by and construed and enforced in accordance with the internal laws
of the State of Delaware, and for all purposes shall be construed in accordance
with the laws of such state, without giving effect to the choice of law
provisions of such state. Each Party agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by the Agreement (whether brought against a Party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the Palm Beach
County, Florida (the “Selected Courts”). Each Party hereto hereby irrevocably
submits to the exclusive jurisdiction of the Selected Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the rights of a Party under this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such Selected
Courts, or such Selected Courts are improper or inconvenient venue for such
proceeding. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each Party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of

 

- 9 -

--------------------------------------------------------------------------------



 

    or relating to this Agreement or the transactions contemplated hereby. If
any Party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing Party in such action or proceeding shall be
reimbursed by the other Party for its attorney’s fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

(b)Expenses. Each of the Parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraises or others engaged
by such Party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

(c)Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

(d)Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein
(including any term sheet), and this Agreement, and the instruments referenced
herein contain the entire understanding of the Parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the Party to be charged with enforcement.

 

(f)Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile or by
email with return receipt requested; (iii) upon receipt when sent by U.S.
certified mail, return receipt requested, or (iv) one (1) day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

LevelBlox, Inc. (formally AlphaPoint Technology, Inc.)

Attn: Gary Macleod

6371 Business Blvd., Suite 200

Sarasota, FL 34240

Email: gary@levelblox.com

 

If to Buyer:

 

Simon Librati

______________________

______________________

______________________

Email: simon@212fund.ca

 

(g)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns. Neither the
Company nor Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other Parties hereto.

 

(h)No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the Parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

- 10 -

--------------------------------------------------------------------------------



 

(i)Publicity. The Company shall have the right to approve, before issuance any
press release or any other public statement with respect to the transactions
contemplated hereby made by any other Party; and the Company shall be entitled,
without the prior approval of Buyer, to issue any press release or other public
disclosure with respect to such transactions required under applicable
securities or other laws or regulations or as it otherwise deems appropriate.

 

(j)Further Assurances. Each Party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
Parties may reasonably request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

(k)Indemnification. In consideration of Buyer’s execution and delivery of this
Agreement and acquiring the Securities hereunder, and in addition to all of the
Company’s other obligations under this Agreement or the Securities, the Company
shall defend, protect, indemnify and hold harmless Buyer and its partners and
any of the foregoing persons’ agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the Securities or any other agreement, certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, the Securities or any
other agreement, certificate, instrument or document contemplated hereby or
thereby or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of this Agreement, the
Securities or any other agreement, certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of Buyer or holder of the Securities as
an investor in the Company pursuant to the transactions contemplated by this
Agreement and the Securities. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

 

(l)No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any Party.

 

(m)Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer and the
Company will be entitled to specific performance under this Agreement. The
Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 

(n)Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Parties. Facsimile and e-mailed copies of signatures
shall be deemed to be originals for purposes of the effectiveness of this
Agreement.

 

 

[Signature Page Follows]

 

 

- 11 -

--------------------------------------------------------------------------------



 

In witness whereof, the Buyer and the Company have caused this Agreement to be
duly executed as of the Effective Date.

 

 

  LevelBlox, Inc. (formally AlphaPoint Technology, Inc.)         By: /s/ Gary
Macleod   Name: Gary Macleod   Title: Principal Executive Officer              
Simon Librati         By: /s/ Simon Librati   Name: Simon Librati

 

- 12 -

--------------------------------------------------------------------------------